Exhibit 10.6

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTEE AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of May 28,
2020 (this “Amendment”) and effective as of April 1, 2020 (the “Effective
Date”), by and between TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited
liability company (“Guarantor”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as hereinafter defined).

RECITALS

WHEREAS, TPG RE Finance 1, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Seller”) and Buyer are parties
to that certain Master Repurchase Agreement, dated as of August 20, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”);

WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Amended
and Restated Guarantee Agreement, dated as of May 4, 2018 (as heretofore
amended, restated, supplemented or otherwise modified, the “Guaranty”), from
Guarantor to Buyer; and

WHEREAS, Guarantor and Buyer wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby agree that the Guaranty shall be amended and modified
as follows:

1.    Amendment of Guaranty. Guarantor and Buyer hereby agree that the Guaranty
shall be amended and modified with retroactive effect effective as of the
Effective Date as follows:

(a)    Section 1 of the Guaranty is hereby amended by inserting the following
new definitions in correct alphabetical order:

““CECL Reserve” shall mean, with respect to any Person and as of a particular
date, all amounts determined in accordance with GAAP under ASU 2016-13 and
recorded on the balance sheet of such Person and its consolidated Subsidiaries
as of such date.

“Equity Adjustment” means, with respect to Guarantor and its Subsidiaries on a
consolidated basis and as of a particular date, the sum of all CECL Reserves and
any loan loss reserves, write-downs, impairments or realized losses taken
against the value of any assets of Guarantor or its Subsidiaries from and after
April 1, 2020 as of such date; provided, however, in no event shall Equity
Adjustment exceed the amount of (a) Total Equity of Guarantor less (b) the
product of Total Indebtedness of Guarantor multiplied by twenty-five percent
(25%).



--------------------------------------------------------------------------------

“First Amendment Effective Date” means April 1, 2020.

“Total Adjusted Equity” means, with respect to any Person, as of any date of
determination, Total Equity of such Person as of such date plus Equity
Adjustment for such Person as of such date.”

(b)    Section 1 of the Guaranty is hereby amended by deleting and replacing the
definitions of “Tangible Net Worth” and “Total Equity” in their entirety with
the following:

““Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

“Total Equity” shall mean, with respect to any Person, as of any date of
determination, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP, and
the Series B Cumulative Redeemable Preferred Stock of TRT issued to PE Holder,
L.L.C. (“PE Holder”) pursuant to the Investment Agreement dated as of May 28,
2020, between TRT and PE Holder, and held by PE Holder and/or any of its
Affiliates.”

(c)    Section 8 of the Guaranty is hereby amended by adding a new clause (j) to
read in its entirety as follows:

“(j) All CECL Reserves and any loan loss reserves, write-downs, impairments or
realized losses taken against the value of any assets of Guarantor or its
Subsidiaries that have occurred from and after April 1, 2020 through and
including May 28, 2020 are as set forth on Schedule 1 hereto.”

(d)    Section 9(a) of the Guaranty is hereby deleted in its entirety and
replaced with the following:

“(a)     Guarantor hereby agrees that, until the Repurchase Obligations have
been paid in full, Guarantor shall not, with respect to itself and its
Subsidiaries on a consolidated basis, directly or indirectly:

(i)    permit the ratio of Total Indebtedness to Total Adjusted Equity at any
time to exceed 3.5 to 1.0;

(ii)    permit Liquidity at any time to be less than the greater of (A) Ten
Million and No/100 Dollars ($10,000,000.00) and (B) 5.0% of Guarantor’s Recourse
Indebtedness;

(iii)    permit the Tangible Net Worth at any time to be less than the sum of
(A) $1,100,000,000.00, plus (B) seventy-five percent (75%) of the proceeds of
all equity issuances (net of underwriting discounts and commissions, and other
out-of-pocket expenses related to such equity issuances) made by Guarantor or
TRT, without duplication, after the date of the First Amendment; and

 

2



--------------------------------------------------------------------------------

(iv)    as of any date of determination, permit the ratio of (A) EBITDA for the
period of twelve (12) consecutive months ended on such date (if such date is the
last day of a fiscal quarter) or the last day of the fiscal quarter most
recently ended prior to such date (if such date is not the last day of a fiscal
quarter) to (B) Interest Expense for such period to be less than (x) if such
date of determination is a date prior to the First Amendment Effective Date, or
from and after December 2, 2020, 1.5 to 1.0, and (y) if such date of
determination is a date from and after the First Amendment Effective Date but
prior to December 2, 2020, 1.4 to 1.0.”

(e)    A new clause (d) is hereby added to Section 9 of the Guaranty, reading in
its entirety as follows:

“(d)    Guarantor shall provide prompt written notice to Buyer, but in no event
more than five (5) calendar days, after incurring any CECL Reserves or any loan
loss reserves, write-downs, impairments or realized losses taken against the
value of any assets of Guarantor or its Subsidiaries after May 28, 2020.”

(f)    A new Schedule 1 is hereby added to the Guaranty as set forth on Exhibit
A to this Amendment.

2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the “Guarantee Agreement” shall be deemed to refer to the Guaranty as amended
and modified by this Amendment and as same may be further amended, modified
and/or restated.

3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Buyer that, as of the date hereof, (i) it has the
power to execute, deliver and perform its respective obligations under this
Amendment, (ii) this Amendment has been duly executed and delivered by it for
good and valuable consideration, and constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Buyer that all of
the representations and warranties set forth in Section 8 of the Guaranty remain
true and correct in all material respects as of the date hereof.

4.    Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same instrument, and the words
“executed,” signed,” “signature,” and

 

3



--------------------------------------------------------------------------------

words of like import as used above and elsewhere in this Amendment or in any
other certificate, agreement or document related to this transaction shall
include, in addition to manually executed signatures, images of manually
executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, any electronic sound, symbol, or
process, attached to or logically associated with a contract or other record and
executed or adopted by a person with the intent to sign the record). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.

5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Buyer in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Buyer’s external legal counsel.

7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms, including, for the avoidance of
doubt, Section 9(c) of the Guaranty. Guarantor hereby acknowledges the execution
and delivery of the side letter dated as of the date hereof between Buyer and
Seller and agrees that it continues to be bound by the Guaranty notwithstanding
the execution and delivery of such side letter and the impact of the changes set
forth therein.

8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association

By:  

/s/ Thomas N. Cassino

Name:   Thomas N. Cassino Title:   Executive Director

[Signature Page to First Amendment to Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

GUARANTOR:

TPG RE FINANCE TRUST HOLDCO, LLC,

a Delaware limited liability company

By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

Acknowledged and Agreed as of the date first set forth above:

 

SELLER: TPG RE FINANCE 1, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

[Signature Page to First Amendment to Amended and Restated Guarantee Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 1 TO AMENDED AND RESTATED GUARANTY

SCHEDULE 1

CECL Reserves and any loan loss reserves, write-downs, impairments or realized
losses taken against the value of any assets of Guarantor or its Subsidiaries
that have occurred from and after April 1, 2020 through and including May 28,
2020

None.